DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 8, and 12-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24, 2021.  However, applicant has amended the claims and the restriction is no longer proper.  Therefore, the restriction requirement issued March 24, 2021 is now withdrawn and claims 1-17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-17 depend, either directly or indirectly, on claim 1 and, therefore, are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (JP 2010-254840) in view of Midorikawa (JP 2009-035680).
With regards to claim 1, Furukawa teaches an active energy ray-curable composition (title) that contains an inorganic fine particles (0006) that are surface treated with a silane coupling agent having (meth)acryloyloxy groups making them radically polymerizable (0024), a polyfunctional (meth)acrylate, DPHA, TMTA, or HDDA (0060) (dipentaerythritol hexaacrylate, trimethylolpropane triacrylate, and 1,6-hexanediol diacrylate) (0065), a urethane (meth)acrylate having three (meth)acryloyl groups (0006-0007), and an ultraviolet absorber (0031).  Furukawa teaches the amount of inorganic particles to be 1 to 30% by mass (0025), the amount of poly(meth)acrylate to be 10 to 80% by mass (0011), and the amount of urethane component to be 10-40% by mass (0007).  Furkuawa teaches the polyfunctional (meth)acrylate to be the only (meth)acrylate compound used in the composition, reading on 100% of the monomers 

    PNG
    media_image1.png
    549
    1049
    media_image1.png
    Greyscale

(0012) wherein

    PNG
    media_image2.png
    307
    1609
    media_image2.png
    Greyscale

(0013).
	Furukawa does not teach the addition of the claimed siloxane oligomer.
	Midorikawa teaches an active energy ray-curable resin (title) that contains a compound containing an active energy ray-curable unsaturated bond and one or more polyorganosiloxane chains (0008), a compound having 3 or more radically polymerizable double bonds, and inorganic fine particles (0008) wherein the polyorganosiloxane has a molecular weight from 1000 to 10000 (0018) in an amount of the motivation for adding this compound to be because it imparts antifouling property, water repellency and oil repellency to the upper surface of the cured product (0024).  Furukawa and Midorikawa are analogous in the art of active energy ray-curable resin compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the siloxane compound of Midorikawa in the composition of Furukawa, thereby obtaining the present invention.
With regards to claim 2, Furukawa teaches the amount of the particle, claimed A, to be 1 to 30% (0010) and Midorikawa teaches the amount of the siloxane compound to be 10-35% (0028) reading on a ratio of A/B to be 0.03 to 3.
With regards to claim 3, Furukawa teaches the urethane to be formed from a diisocyanate, such as hexamethylene diisocyanate, a mono(meth)acrylate having a hydroxyl group, and a polyol (0019) such as Kuraray Polyol C-770 (reading on a branched alkyl structure having a molecular weight of 770).
With regards to claim 4, Furukawa teaches the ultraviolet absorber to include tinuvin triazine compounds (0032 and 0066) that are hydroxyphenol triazine compounds (0032).
With regards to claim 5, Furukawa teaches the ultraviolet absorber to have its maximum absorption at a wavelength of 240-380 nm (0031).
With regards to claim 6, Furukawa teaches the composition to contain photopolymerization initiator (0037) that absorbs radiation to initiator crosslinking at a wavelength of 340-380 nm (0043).
With regards to claims 7 and 8, Furukawa teaches the coating to be applied at a thickness from 3 to 20 µm (0043) and the haze difference at 8µm to be less than 5 (0045).  Furukawa is silent on the taber wear resistance and the steel wool abrasion resistance.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 9, 12, and 14, Furukawa teaches the composition to be used for synthetic resin moldings (0002).
With regards to claims 10, 13, and 15, Furukawa teaches the composition to be used for a headlamp lens (0002).
With regards to claims 11, 16, and 17, Furukawa teaches the composition to be applied to a substrate (0042) and crosslinked by irradiation (0043).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also teach the composition as claimed with the exception of the claimed (B) component: Miyachi et al (US 2017/0015774), Hakoshima et al (WO 2015/152171), Ito et al (US 2017/0183515), and Factor et al (US 5,466,491).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763